Citation Nr: 9929166	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-08 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to May 
1962, and from July 1962 to July 1979.  This appeal arises 
before the Board of Veterans' Appeals (Board) from a rating 
decision in which, inter alia, service connection for 
peripheral neuropathy, as the result of exposure to 
herbicides, was denied.

The claims file presents medical evidence that the veteran 
retired from his position as a letter carrier due to his 
physical disabilities.  Specifically, his treating physician, 
Joseph A. Jackson, M.D., A.C.P., F.A.E.S., F.C.S.S., 
F.A.S.D.A., stated in October 1996 that he is essentially 
disabled from the type of work required in his position with 
the U.S. Postal Service.  In addition, an October 1996 
assessment by James Hewes, M.D., is of record.  Dr. Hewes 
opines that the veteran will not be able to do any sort of 
gainful employment requiring use of the lower extremities, 
that his condition is permanent, and that it is likely to be 
progressive.  A claim for a total disability rating due to 
unemployability under 38 C.F.R. § 3.340, or, alternatively, a 
claim for non-service connected pension under 38 U.S.C.A. 
§ 1521 (West 1991) and 38 C.F.R. §§ 3.3 and 3.342 (1998) is 
thus inferred.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
nexus between his currently diagnosed peripheral neuropathy 
and his active service, including exposure to Agent Orange.


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy, 
claimed as either directly related to active service or as 
secondary to inservice exposure to the herbicide Agent 
Orange, is not well-grounded.  38 U.S.C.A. §§ 1110 (West 
1991), 5107 (West 1998); 38 C.F.R. §§ 3.303, 3.307, 3.3.09 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran has argued that his currently diagnosed 
peripheral neuropathy is the result of his active service, 
either indirectly, as secondary to inservice exposure to the 
herbicide Agent Orange, or directly.  To this end, he has 
presented competent medical evidence that he is diagnosed 
with a condition, described by Dr. Jackson in an October 1997 
statement, as "explained peripheral neuropathy".  

Acute and subacute peripheral neuropathy is presumptively 
service-connected if a veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.309(e) (1998).  A 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309(e) (1998), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (1998).  Acute and subacute peripheral neuropathy 
is identified by the regulations and shall be service-
connected if the veteran served on active duty in military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam era and was exposed to an herbicide agent, provided 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, and 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309 (e) (1998).

The veteran's service personnel records are not of record.  
However, the veteran has testified that he served in the 
Republic of Vietnam on two separate tours.  Furthermore, his 
DD Form 214 reveals that he received the Vietnam Campaign 
medal with four overseas service bars, the Vietnam Cross of 
Gallantry with Palm, and the Vietnam Service medal.  Thus, 
the record establishes that the veteran did serve in the 
Republic of Vietnam.  In addition, while the entire claims 
folder is devoid of any complaints of or treatment for 
exposure to Agent Orange, other than the appellant's 
assertions, it does contain his sworn testimony that he was 
exposed to the herbicide when spraying the substance on the 
concertina wire, in order to kill the vegetation, at the 
perimeter of his base.  Finally, the medical evidence of 
record reveals in October 1996 that the veteran did report 
exposure to Agent Orange in seeking treatment for his 
condition.

However, even assuming, without finding, that the veteran had 
been exposed to Agent Orange, he is not entitled to the 
presumption afforded by 38 C.F.R. § 3.307 for service-
connection for acute or subacute neuropathy.  This is so 
because Note 2 following 38 C.F.R. § 3.309(e) defines acute 
and subacute peripheral neuropathy to mean "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset."  Id.  The medical evidence of record 
shows that the veteran was not diagnosed with peripheral 
neuropathy until October 1996-nearly 17 years following his 
discharge from active service.

Notwithstanding the foregoing, the U. S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, 
where the issue involves medical causation, competent medical 
evidence which indicates that the claim is plausible or 
possible is required to set forth a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, service 
connection may still be established for the veteran's 
currently diagnosed peripheral neuropathy by the more onerous 
route of showing actual causation between the veteran's 
active service and his currently diagnosed peripheral 
neuropathy, where all the evidence establishes that the 
veteran's peripheral neuropathy was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1998).  
Organic diseases of the nervous system are among the chronic 
diseases for which the presumption is granted.  38 C.F.R. 
§ 3.309(a) (1998).

The veteran argues, in the alternative, that his peripheral 
neuropathy is the result of his active service.  To this end, 
he has testified that the symptoms he experiences now are the 
same as he experienced while on active service.  Service 
medical records reveal complaints of and treatment for knee 
pain, foot problems, headaches, and weakness.  However, these 
records do not show that the veteran was diagnosed with 
peripheral neuropathy in service or within the one-year 
presumptive period.

Rather, service medical records reveal inservice diagnoses of 
and treatment for such conditions as knee pain of 
undetermined etiology, rule out chondromalacia; healing 
stress fracture in the right metatarsal, bruised hamstring 
tendon, right foot sprain, fractured middle phalanx of the 
right little toe, right foot bruise, tension v. vascular 
headaches, and acute situational adjustment and anxiety with 
no disease found.  His reports of medical history and 
examination at entrance to and discharge from his first 
period of active service, dated in, respectively, April 1959 
and April 1962, reveal no neurological complaints, 
abnormalities, defects, or diagnoses.  While his reports of 
medical history and examination at discharge from his second 
period of active service, dated in March 1979, are of record, 
those conducted at entrance are not.  Nonetheless, reports of 
medical history and examination conducted throughout his 
second period of active service are of record.  These are 
dated in May 1976, June 1972, and April 1965.  None of these 
reports reveal any neurological complaints, abnormalities, 
defects, or diagnoses.

Moreover, the Board notes that the veteran underwent a VA 
examination in April 1980, within one year following his 
discharge from active service.  This report evidences no 
complaints of a neurological nature.  It further documents no 
diagnoses, observations, or other findings of any 
neurological abnormalities or defects.  Following this 
examination report, the earliest medical evidence of record 
is dated in 1983-well beyond the one-year presumptive 
period.  Moreover, it is not until October 1996, as noted 
above, that the medical evidence of record establishes a 
diagnosis of peripheral neuropathy.  At 17 years following 
the veteran's discharge from active service, this is well 
beyond the one-year presumptive period.

Of record is an October 1997 medical expert statement 
proffered by Dr. Jackson, the veteran's treating physician.  
Dr. Jackson states, in pertinent part:

[The veteran] has an explained peripheral 
neuropathy.  We have extensively looked 
for causes of this and no etiology has 
been discovered.  The patient reports 
that he did have exposure to agent 
orange.  There has been information 
indicating that a peripheral neuropathy 
may be one of the complications following 
agent orange exposure.  However, I have 
no experience in this area and, 
therefore, cannot address this on the 
basis of direct knowledge.  Nevertheless, 
he clearly does have a peripheral 
neuropathy, principally axonal in 
character.  This is most characteristic 
of toxic nutritional causes.  Since all 
other causes have been excluded, toxic 
appears to be the most likely 
possibility.  His previous exposure to 
agent orange may indeed be the positive 
factor, but I cannot state this 
definitively due to lack of experience in 
this particular area.

While the veteran points to this statement as evidence of a 
causal nexus between the his averred exposure to Agent Orange 
and his peripheral neuropathy, the Board notes the statement 
is less than dispositive.  First, Dr. Jackson states clearly 
that he has been unable to determine the etiology of the 
veteran's condition.  Second, Dr. Jackson himself states he 
is not qualified to address the relationship between exposure 
to Agent Orange and the veteran's condition.  Therefore, Dr. 
Jackson's statement is not competent medical evidence and 
cannot constitute the medical evidence required to establish 
a causal nexus between the veteran's currently diagnosed 
peripheral neuropathy and any inservice injury or disease, 
including exposure to Agent Orange.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ("a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise").

The veteran and his witness have testified that the symptoms 
he experiences now are the same as those he experienced in 
service.  He argues, in essence, that these statements 
provide evidence of continuity of symptomatology.  Yet, the 
Board notes that competent medical evidence is still required 
to etiologically relate the veteran's current diagnosis to 
his post-service complaints and symptoms.  Savage v. Gober, 
10 Vet. App. 489 (1997) (notwithstanding the appellant's 
showing of post-service continuity of symptomatology and 
"noting" during service with respect to both hip and back 
conditions, medical expertise is required to relate the 
appellant's present arthritis etiologically to his post-
service symptoms).

The evidentiary record presents no other medical evidence or 
opinions linking the veteran's peripheral neuropathy to his 
exposure to Agent Orange in active service or, in the 
alternative, to his active service.  

The veteran has presented his own statements and that of his 
witness regarding the cause of his peripheral neuropathy.  
However, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and extent of his 
peripheral neuropathy or its etiologic relationship to 
service.  Consequently, his statements and that of his 
witness are credible concerning his subjective complaints and 
his history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations and that of his lay witness, to establish an 
etiological link between his peripheral neuropathy and his 
active service, his claim for service connection for 
peripheral neuropathy is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991); Caluza, 7 Vet. App. at 506.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
its supplemental statement of the case, which informed the 
veteran of the reasons his claims had been denied.  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  


ORDER

The claim for entitlement to service connection for 
peripheral neuropathy is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

